Case: 4:14-cv-01858-JAR Doc. #: 608 Filed: 02/15/19 Page: 1 of 2 PageID #: 16174



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                )
                                                )
HM COMPOUNDING SERVICES,                        )
LLC, and HMX SERVICES, LLC,                     )
                               Plaintiffs,      )
                                                )         Case No. 4:14-cv-01858 (JAR)
                    v.                          )
                                                )
EXPRESS SCRIPTS, INC.,
                                                )
                               Defendant.       )

                   NOTICE OF SATISFACTION OF SANCTIONS PAYMENT
         Defendant Express Scripts, Inc. (“Express Scripts”) hereby provides notice to the

Court that the fees and costs due to Express Scripts pursuant to the Sanctions Order (Doc.

No. 595) have been satisfied.

Dated: February 15, 2019                     Respectfully Submitted,

                                             HUSCH BLACKWELL LLP

                                                    /s/ Christopher A. Smith
                                                    Christopher A. Smith, #53266MO
                                                    Sarah C. Hellmann, #50373MO
                                                    Jason Husgen, #66761MO
                                                    HUSCH BLACKWELL LLP
                                                    190 Carondelet Plaza, Suite 600
                                                    St. Louis, MO 63105
                                                    P: (314) 480-1500
                                                    F: (314) 480-1505
                                                    chris.smith@huschblackwell.com
                                                    Sarah.hellmann@huschblackwell.com
                                                    jason.husgen@huschblackwell.com


                                                    Michael J. Lyle (pro hac vice)
                                                    Eric C. Lyttle (pro hac vice)


4828-8297-9720.1
Case: 4:14-cv-01858-JAR Doc. #: 608 Filed: 02/15/19 Page: 2 of 2 PageID #: 16175



                                                Meghan A. McCaffrey (pro hac vice)
                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
                                                1300 I Street NW, Suite 900
                                                Washington, DC 20005
                                                P: (202) 538-8000
                                                F: (202) 538-8100
                                                mikelyle@quinnemanuel.com
                                                ericlyttle@quinnemanuel.com
                                                meghanmccaffrey@quinnemanuel.com

                                                Attorneys for Defendants/Counter-
                                                Plaintiff Express Scripts, Inc.



                             CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 15th day of February, 2019, the

foregoing was filed electronically with the Clerk of Court, to be served by operation of

the Court’s electronic filing system upon all counsel of record.



                                          /s/   Christopher A. Smith




4828-8297-9720.1
